Per Curiam.
The defendant has brought forward eight assignments of error. They relate to the reception and exclusion of evidence and to the charge of the court. All of them have been carefully examined, and when tested by settled principles of law, no prejudicial error is revealed. None of the assignments presents any new question of law requiring discussion.
The defendant moved in this Court for a new trial on the ground of newly discovered evidence. The motion and supporting affidavits have been examined. The facts presented, when tested by the controlling principles of law, fail to disclose sufficient merit to justify a new trial. The motion is denied.
In the trial below we find
No error.